Citation Nr: 1444413	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-35 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1971 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case has previously been before the Board in November 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

In the November 2013 remand, the Board directed that the Veteran should be a VA examination to determine the nature and etiology of his bilateral hearing loss.  The examiner was asked to address the clinical significance, if any, of the Veteran's August 1973 separation examination that showed that, while his hearing remained in the normal range for VA purposes, he had decreased hearing acuity.  

A review of the record shows that in January 2014, the Veteran was afforded the directed examination.  At that time, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that it was less likely as not that the Veteran's hearing loss was related to acoustic trauma from his military noise exposure.  The examiner based this opinion on an audiology study discussing permanent hearing loss from noise exposure.  The examiner also noted that the Veteran had no significant hearing threshold shift from entrance to separation.  No rationale was provided as to why there was no relationship between the Veteran's current hearing loss and the documented in-service shift in hearing acuity.   As the January 2014 opinion is thereby inadequate, it cannot serve as the basis of a denial of service connection for hearing loss.

The Board finds that the development conducted does not comply with the directives of the November 2013 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran should be provided another VA audiology examination to determine the nature and etiology of his bilateral hearing loss disability.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA and/or private treatment records not already of record.

2.  Then, schedule the Veteran for a VA audiology examination by an examiner with sufficient expertise who has not previously examined him, to determine the nature and etiology of any bilateral hearing loss disability.  The examiner must review the claims file and note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any bilateral hearing loss disability is related to noise exposure sustained in active service.  The examiner should also specifically comment on the clinical significance, if any, of threshold shift in the Veteran's hearing acuity during active service and whether it is related to his current hearing loss.  Additionally, the examiner should be asked to comment and reconcile the findings of studies/reports published in 2005 and 2006 from the Institute of Medicine (IOM), which reportedly address Noise Exposure and Military Service.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



